FILED
MEMORANDUM DECISION                                                       May 24 2016, 9:25 am

                                                                               CLERK
Pursuant to Ind. Appellate Rule 65(D),                                     Indiana Supreme Court
                                                                              Court of Appeals
this Memorandum Decision shall not be                                           and Tax Court

regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David Paul Allen                                         Gregory F. Zoeller
Hammond, Indiana                                         Attorney General of Indiana

                                                         Angela N. Sanchez
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana




                                           IN THE
    COURT OF APPEALS OF INDIANA

Basil C. Halkides,                                       May 24, 2016
Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         45A03-1511-IF-2077
        v.                                               Appeal from the Lake Superior
                                                         Court
State of Indiana,                                        The Honorable Nicholas J.
Appellee-Plaintiff.                                      Schiralli, Judge
                                                         The Honorable Catheron Paras,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         45D07-1504-IF-3754




Court of Appeals of Indiana | Memorandum Decision 45A03-1511-IF-2077 | May 24, 2016                Page 1 of 5
      Barnes, Judge.


                                             Case Summary
[1]   Basil Halkides appeals the trial court’s finding that he disregarded a traffic light,

      a Class C infraction. We reverse.


                                                     Issue
[2]   The dispositive issue is whether the State’s evidence was sufficient to prove

      Halkides disregarded a traffic signal.


                                                     Facts
[3]   On April 17, 2015, Halkides drove eastbound into an intersection in Lake

      County. The traffic at that intersection was controlled by traffic lights, and

      Halkides observed that the light directing him was yellow. Halkides testified, “I

      never saw the light being red. I saw it only as yellow when I went into the

      intersection.” Tr. p. 13. A vehicle travelling westbound through the same

      intersection turned left and struck the driver’s side of Halkides’s vehicle.


[4]   Munster Police Officer Gabe Isenblatter responded to the accident and later

      cited Halkides for disregarding the traffic control device in violation of Indiana

      Code Section 9-21-3-7. Officer Isenblatter testified he wrote the citation based

      on something a witness at the scene of the accident said. That witness did not

      testify at Halkides’s trial.




      Court of Appeals of Indiana | Memorandum Decision 45A03-1511-IF-2077 | May 24, 2016   Page 2 of 5
[5]   On September 22, 2015, Halkides was tried in a bench trial. The trial court

      found Halkides guilty of the infraction, fined him $10.00, and assessed court

      costs. Halkides appeals.


                                                    Analysis1
[6]   Traffic infractions are civil in nature. Rosenbaum v. State, 930 N.E.2d 72, 74

      (Ind. Ct. App. 2010), trans. denied. As such, the State must prove the

      commission of an infraction by a preponderance of the evidence. Id.


              When reviewing a challenge to the sufficiency of the evidence,
              we will neither reweigh the evidence nor judge the credibility of
              witnesses. Rather, we look to the evidence that best supports the
              judgment and all reasonable inferences to be drawn therefrom. If
              there is substantial evidence of probative value supporting the
              trial court’s judgment, it will not be overturned.


      Id.


[7]   Halkides contends the evidence is not sufficient to prove he committed an

      infraction defined by Indiana Code Section 9-21-3-7. He further contends the

      trial court abused its discretion by admitting into evidence hearsay and opinion

      testimony. The State concedes that, “[t]he evidence did not establish that




      1
        Halkides notes some confusion related to the date on which the trial court’s judgment was entered in the
      Chronological Case Summary and contends he timely filed his Notice of Appeal. The State does not argue
      Halkides’s Notice of Appeal was untimely. We have reviewed the Chronological Case Summary and the
      trial court’s order and conclude it is not necessary to address this issue.

      Court of Appeals of Indiana | Memorandum Decision 45A03-1511-IF-2077 | May 24, 2016              Page 3 of 5
       Halkides committed the infraction,” and “acknowledges that this Court should

       reverse the judgment of the trial court.” Appellee’s Br. pp. 6-7.


[8]    In sum, the portions of Indiana Code Section 9-21-3-7 relevant to this matter

       explain the meaning of the green, yellow, and red lights in a traffic signal and

       set out the actions that are prohibited by vehicular traffic when those lights are

       displayed. “Vehicular traffic facing a steady circular yellow or yellow arrow

       signal is warned that the related green movement is being terminated and that a

       red indication will be exhibited immediately thereafter.” Ind. Code § 9-21-3-

       7(b)(2)(A). Except as otherwise provided, “vehicular traffic facing a steady

       circular red or red arrow signal shall stop at a clearly marked stop line.” I.C. §

       9-21-3-7(b)(3)(A). A person who violates Indiana Code Section 9-21-3-7

       commits a Class C infraction. I.C. § 9-21-3-11.


[9]    The uncontroverted evidence is that Halkides entered the intersection while the

       traffic signal light was yellow. Although Officer Isenblatter testified he wrote

       Halkides’s citation based on a witness’s statement, that witness did not testify.

       Entering an intersection when a traffic light is yellow is not prohibited by

       Indiana Code Section 9-21-3-7.


[10]   Because the State concedes the sufficiency issue, and because we agree there is

       no evidence of probative value to support the trial court’s judgment, we do not

       reach Halkides’s evidentiary issue. Instead, we reverse the judgment of the trial

       court.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1511-IF-2077 | May 24, 2016   Page 4 of 5
                                                 Conclusion
[11]   The State’s evidence was not sufficient to support the finding that Halkides

       committed a Class C infraction. We reverse.


[12]   Reversed.


       Vaidik, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1511-IF-2077 | May 24, 2016   Page 5 of 5